Citation Nr: 0304857	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for sterility claimed as other than the result of 
exposure to a toxic herbicide.

2.  Entitlement to service connection for sterility claimed 
as the result of exposure to a toxic herbicide.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1963 to December 
1963 and from November 1964 to November 1967. 

This appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which, in pertinent part, determined that 
the veteran had failed to submit the new and material 
evidence required to reopen a claim of service connection for 
sterility, to include presumptive service connection as the 
result of exposure to a toxic herbicide (Agent Orange).  The 
veteran appealed this determination.

In a decision of May 1998, the Board of Veterans' Appeals 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for sterility claimed as other than the 
result of Agent Orange exposure, and that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for sterility claimed as the result of Agent 
Orange exposure.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court granted the parties' Joint Motion for Partial 
Remand and vacated the Board's May 1998 decision regarding 
the issues of sterility.  The Board remanded this case to the 
RO in December 1999 in order to conduct the development 
ordered by the Court.  In a supplemental statement of the 
case (SSOC) issued in March 2000, the RO apparently found 
that the veteran had submitted the requisite new and material 
evidence required to reopen a claim for service connection 
for sterility claimed as other than the result of Agent 
Orange exposure.  However, the RO denied this claim on its 
merits.  The RO also adjudicated the claim for entitlement to 
service connection for sterility claimed as the result of 
Agent Orange exposure on its merits.  The Board issued 
another remand in September 2000 to ensure the VA's 
compliance with the Court's order.  The case has now returned 
to further appellate consideration.

In October 1997, the veteran was afforded a hearing before 
the Board.  This hearing was conducted by the undersigned 
Veterans Law Judge, who will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  


FINDINGS OF FACT

1.  By decision dated in November 1990, the RO denied the 
veteran's claim for entitlement to service connection for 
sterility claimed as other than the result of Agent Orange 
exposure.  He failed to appeal this determination.

2.  The additional evidence added to the record since 
November 1990 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

3.  The competent evidence establishes that the veteran's 
current sterility is not etiologically related to his 
military service or exposure to toxic herbicides.


CONCLUSIONS OF LAW

1.  Subsequent to the decision of November 1990 that denied 
entitlement to service connection for sterility claimed other 
than the result of exposure to toxic herbicides, new and 
material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).

2.  Sterility was not incurred or aggravated as a result of 
the veteran's military service, to include exposure to toxic 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§  5103, 5103A, 5107(a) (West 1991 
& Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
also finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 C.F.R. § 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the Board's remands of December 1999 and 
September 2000, and VA letters of January 2000 and January 
2003, VA informed the veteran of the actions he must take and 
the type of evidence required in order to establish his 
current claims.  The VA letter of January 2003 specifically 
informed the veteran of the type of medical and lay evidence 
required to substantiate his claims for entitlement to 
service connection for sterility.  The Board remand 
instructions and the VA letters of January 2000 and January 
2003 informed the veteran of the type of actions that were 
required of him, to include his identification of pertinent 
evidence and his own attempt to obtain and forward this 
evidence to VA.  These instructions and letters also informed 
the veteran of the development that would be completed by VA 
in substantiating his claims, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  In the 
statement of the case (SOC) of February 1996 and the SSOC's 
of March 2000, January 2002, and November 2002, VA 
specifically notified the veteran of the evidence that it had 
considered, the pertinent laws and regulations, and the 
reasons and bases for its decisions.  Specifically, the SOC 
of February 1996 notified the veteran of the provisions 
governing the submission of new and material evidence, and 
the SSOC of March 2000 informed him of the provisions 
regarding entitlement to service connection and presumptive 
service connection due to exposure to toxic herbicides.  In 
addition, the statutes and regulations governing VA's duty to 
notify and assist were effectively changed in November 2000.  
The veteran received notification of the old provisions in 
the SOC of February 1996 and of the changes resulting from 
the VCAA in the VA letter of January 2003.  The veteran and 
his representative were provided the opportunity to submit 
additional argument based on these changes.  Based on the 
above analysis, the Board finds the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§  
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The Board finds that 
all records pertinent to the current claim in the possession 
of the Federal government have been obtained, to include 
service and VA medical records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  Specifically, the Board issued 
two remand orders in December 1999 and September 2000 to 
ensure VA compliance with the Court's order for retrieval of 
the veteran's pre-1984 VA treatment records from the 
Birmingham, Alabama, VA Medical Center (VAMC).  These records 
were received in December 2001.  The veteran has not alleged 
that he is currently in receipt of Workers' Compensation or 
Social Security Administration disability benefits, and there 
is no indication that other Federal department or agency 
records exist that should be requested.  See 38 U.S.C.A. 
§ 5106.  In addition, VA obtained an expert medical opinion 
regarding the etiology of the veteran's sterility in October 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
VA physician specifically noted that he had reviewed the 
veteran's entire medical history as contained in the claims 
file to arrive at his determination.  As this opinion was 
based on the veteran's actual treatment records, and was 
provided by a competent medical professional, it is fully 
adequate for providing evidence regarding the etiology of the 
veteran's sterility.  In addition, VA has obtained all 
identified private medical evidence regarding treatment of 
the veteran's sterility, to include the records of John 
Hurst, M.D., and Thomas Moody, M.D.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  The veteran was directly notified by letter of 
January 2003 that the RO had completed all actions requested 
by the Board and VA would undertake no further development in 
his claims.  The veteran was afforded the opportunity to have 
a hearing before VA and such a hearing was conducted.

The Board remanded this case to the RO in December 1999 and 
September 2000.  According to the Court's decision in Stegall 
v. West, 11 Vet. App. 268 (1998), a remand by the Court or 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Both the Court's 
order and the Board's remands in this case instructed the RO 
to obtain the veteran's treatment records dated prior to 
April 1985 from the Birmingham VAMC and request that he 
submit pertinent medical evidence to include the records of 
Dr. Moody and Dr. Hurst.  The RO has fully complied with 
these instructions.  While the Board's remands included 
instructions regarding notification of the requirements for 
new and material evidence and submission of a well-grounded 
claim, based on the intervening VCAA and the Board's 
favorable decision on these matters (as discussed below), 
these requests are now moot.  As the RO has fully complied 
with all relevant Board remand instructions, further 
development based on these instructions is not warranted.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

In November 1990, the RO denied service connection for 
sterility claimed as other than as the result of Agent Orange 
exposure, as this disability was not incurred in or proximate 
to active service.  In December 1990, the RO informed the 
veteran in writing of the adverse decision and his appellate 
rights.  The veteran did not subsequently submit a timely 
notice of disagreement with the adverse decision.  In written 
statements dated in March and May 1994, the veteran asserts 
that he was not notified of the November 1990 rating 
decision.  In reviewing the claims file, the Board observes 
that the RO's December 1990 written notification was sent to 
the veteran's then-current address of record.  There is no 
indication in the record that the notice was returned to the 
RO as undeliverable.  In addressing a similar factual 
scenario wherein a veteran argued that he had not been 
informed of an adverse rating decision, the Court held that:

As to his contention that he never 
received notice of the 1949 rating 
action, principles of administrative 
regularity dictate a presumption that 
government officials "have properly 
discharged their official duties."  
United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  We must 
presume, then, that the Secretary of 
Veterans Affairs and the RO properly 
discharged their duties by mailing a copy 
of the RO decision to the latest address 
then of record.  

Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).

Therefore, the Board concludes that the veteran received 
notification of the November 1990 rating decision.  The 
documentation considered by the RO in reaching its November 
1990 rating decision consisted of the veteran's service 
medical records; VA examination and clinical records, private 
clinical documentation, and written statements from the 
veteran.  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Since the November 1990 decision, VA has received multiple 
lay statements from his spouse and others who knew the 
veteran after his military service.  This evidence discusses 
the veteran's sterility.  There are also private treatment 
records and letters from Dr. Moody that discuss the veteran's 
sterility.  Finally, a VA medical opinion regarding the 
etiology of the veteran's sterility was obtained in October 
2002.  This lay and medical evidence is obviously new in that 
it was not on file at the time of the November 1990 decision.  
It is also material in that it serves to show that the 
veteran's current sterility and discusses its etiology.  For 
these reasons, the Board finds that the evidence added to the 
record since November 1990 is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for sterility claimed as 
other than the result of exposure to a toxic herbicide.


Service Connection for Sterility

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disabilities.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed.Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas, supra, 1 Vet. App. at 312-13.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  As noted above, 
sterility is not one of the listed diseases.  However, 
service connection may otherwise be established by competent 
evidence of a current disability and evidence linking that 
disability to military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The veteran's service medical records make no reference to 
sterility.  In a letter from the veteran to his brother dated 
in April 1966, he discussed his experiences in Vietnam.  The 
veteran did not indicate any problems with sterility in this 
letter.  The report of the veteran's August 1967 separation 
examination indicates that the veteran's genitourinary system 
was normal.  The veteran's service personnel records indicate 
that he served in the Republic of Vietnam.

A December 1981 hospital summary from Walker County Medical 
Center reflects that the veteran exhibited no genitourinary 
abnormalities.  A private semen analysis of May 1985 noted a 
sperm count of 20,300,000/ml (normal was indicated to range 
from 40,000,000/ml to 150,000,000/ml), semen volume of 2.9 
(normal was 2 to 5), semen motility of 30 perent (normal was 
75-100 percent), and normal semen viscosity and morphology.  
A semen analysis of April 1985 noted a sperm count of 
12,900,000/ml with apparent abnormal motility and in May 1985 
of a sperm count of 3,200,000/ml with apparent abnormal 
motility.  A letter of May 1985 prepared by Dr. Moody 
indicated that both the veteran's sperm counts and the 
motility of the specimens was extremely low.  In a letter of 
February 1986, Dr. Moody revealed that even after treatment 
the veteran's sperm count not improved.  Dr. Moody felt that 
there was not anything urologically that could be done to 
improve the veteran's sperm count.  This physician also 
indicated that the veteran's sperm count might not be good 
enough to allow other procedures such as artificial 
insemination or invitro fertilization.

The veteran was afforded a VA Agent Orange Registry 
examination in May 1985.  His complaints included sterility.  
On examination, his testicles were firm with no abnormalities 
found with the genitalia.  The VA examiner noted that the 
veteran was to send VA his private semen analysis reports.  

An August 1985 hospital summary from Walker Regional Medical 
Center reports that the veteran presented a history of left 
"vascular tubes" removal.  The examining physician 
commented that the veteran may have undergone a procedure for 
a spermatocele.

In his May 1990 claim for service connection, the veteran 
advanced that he had become sterile due to Agent Orange.  At 
the August 1990 VA examination for compensation purposes, the 
veteran complained of sterility associated with Agent Orange 
exposure.  The veteran reported that he had been frequently 
exposed to Agent Orange while in Vietnam.  He acknowledged 
that he had fathered two children; however, he had not been 
able to produce any children after 1980.  It was alleged by 
the veteran that his physicians had informed him that he had 
a low sperm count.  The diagnoses included "sterility by 
patient history."

At the October 1990 VA Agent Orange evaluation, the veteran 
complained of an inability to father a child since 1972.  The 
veteran reported that he had two children who were born in 
1969 and 1972 and a sperm count of 53,500/ml with 50 percent 
motility.  A VA outpatient record of December 1990 reported a 
sperm count of 57,000/ml with 50 percent motility.  Based on 
a physical examination of the veteran, the examiner noted an 
impression of no anatomic evidence for low sperm count.

In his September 1992 informal claim for service connection, 
the veteran stated that he was "sterile due to chemicals 
handled in service."  At the August 1995 hearing on appeal, 
the veteran testified that he had been repeatedly sprayed 
with Agent Orange while in Vietnam.  He stated that although 
he fathered a son and a daughter during his first marriage, 
he and his second wife were unable to become pregnant.  The 
veteran subsequently underwent a fertility evaluation 
conducted by a Dr. Moody who determined that he was sterile.  
He indicated that he thereafter went to the VA in 1983 or 
1984 and was told that he and his wife had a fifty million to 
one chance of conceiving a child together.

At his October 1997 Board hearing, the veteran stated that he 
"tested positive for Agent Orange" at five different VA 
Agent Orange examinations.  He testified that examining VA 
physicians informed him that his infertility "could be 
caused from (sic) the Agent Orange."

Multiple lay statements from the veteran, his spouse, and a 
friend were received in March 2002.  The veteran's spouse 
indicated that they had been unable to have children due to 
the veteran's sterility.  The veteran asserted that a VA 
physician had told him that his sterility was definitely the 
result of his exposure to toxic herbicides.

In October 2002, the claims file was sent to a VA physician 
for an opinion regarding the etiology of the veteran's 
sterility.  This physician noted that after a review of the 
pertinent data, it was his opinion that the veteran's 
sterility was not related to the veteran's exposure to Agent 
Orange or any activity from his military service.  This 
opinion was reportedly based on the lack of any objective 
evidence or findings in the service medical records that 
would support a claim of sterility.

The medical evidence indicates that the veteran is sterile 
due to his low sperm count and lack of sperm motility.  A 
review of the claims file reveals that there is no competent 
evidence that the veteran was sterile when he left military 
service.  The medical evidence does not objectively 
substantiate the veteran's sterility until the mid-1980's.  
As the veteran served with the Army in Vietnam, the Board 
acknowledges his probable exposure to herbicides.  However, 
there is no medical opinion of record that the veteran's 
sterility is the result of his exposure to Agent Orange or 
any other activity during his military service.  Indeed, 
solely his own lay testimony and statements on appeal support 
the veteran's claim.  The veteran has alleged that a VA 
physician informed him that his sterility was the result of 
exposure to Agent Orange.  However, the VA medical records 
for the time period in question have been obtained and these 
records do not contain such an opinion.  

While the veteran and his spouse, as lay persons, are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu at 494.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Further the Board cannot 
rely on its own unsubstantiated medical opinion, but instead 
must make legal determinations on the basis of competent 
medical evidence and opinion.  See Colvin v. Derwinski, 1 
Vet. App. 174, 175 (1991).  The Court has clarified that 
statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).

There is no indication in the record that the veteran or his 
spouse are medical professionals.  The first diagnosis for 
sterility was not given until the mid-1980's.  In addition, 
the only medical opinion of record, given in October 2002, 
discussing the etiology of the veteran's current sterility 
did not find a relationship to his military service or 
exposure to Agent Orange.  Thus, the Board finds that the 
preponderance of the evidence is against the award of 
entitlement to service connection for sterility.

The evidence reflects that the veteran served in combat.  
Therefore, the potential applicability of 38 U.S.C.A. § 1154 
(West 1991), must be addressed.  In regard to sterility, the 
veteran has not claimed that he sustained sterility during 
combat.  Therefore § 1154 is not applicable.  To the extent 
that he claims exposure to herbicides in Vietnam, the Board 
accepts that he had such exposure.  In addition, sterility is 
not a listed disease resulting from exposure to a toxic 
herbicide, nor has the medical evidence attributed the 
veteran's sterility to one of the listed disease.  Therefore, 
the presumptive service connection provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) are not 
applicable to the current case.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
sterility, even with consideration of the veteran's exposure 
to a toxic herbicide.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the 
veteran has provided lay evidence regarding the existence of 
a current disability and its relationship to his military 
service, this evidence is not competent to establish the 
required medical diagnosis and nexus opinion.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative of the existence and 
etiology of a disorder or disability.




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for sterility 
claimed as other than the result of exposure to a toxic 
herbicide, the claim is reopened.

Entitlement to service connection for sterility claimed as 
other than the result of exposure to a toxic herbicide, is 
denied.

Entitlement to service connection for sterility claimed as 
the result of exposure to a toxic herbicide, is denied.




____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

